                Case: 1:20-cr-00042-SJD Doc #: 31 Filed: 09/18/20 Page: 1 of 1 PAGEID #: 136
0AO 456s (Rev. 8/01) Notice


                                      UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF OHIO
                                           WESTERN DIVISION
United States of America,
                                                                   Case Number: 1:20cr42
                              V.

                                                                   Judge Susan J. Dlott
Tamaya Dennard
                                                         NOTICE

          TAKE NOTICE that the SENTENCING in this case has been set for the place, date, and time set forth
below:

PLACE                                                          ROOM NO.
Potter Stewart U.S. Courthouse                                 Courtroom #7 (Room 117)
100 East Fifth Street                                          DATE AND TIME
Cincinnati, Ohio 45202                                         November 10, 2020 at 10:30 A.M.
SPECIAL INSTRUCTIONS:

1. Any sentencing memorandum may be filed no later than 28 days prior to sentencing;
2. If such memorandum is filed, the opposing side may file a memorandum in opposition no later than 21 days
   prior to sentencing;
3. Motions under U.S.S.C. § 3553(e) or U.S.S.C. §5K1.1 must be filed at least 14 days prior to sentencing.



                                                               RICH NAGEL, CLERK

                                                               ___s/William Miller_______________
                                                               William Miller
                                                               Case Manager
                                                               (513) 564-7630


        You can obtain all the pretrial procedures and forms used by the Judge by visiting our website at

                                                   www.ohsd.uscourts.gov

        Click on Judges and then on Procedures and Forms beside the Judge’s address.

        If you do not have the ability to access the Website for the Judge’s procedures and forms, please contact me.
